8 F.3d 819
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Kimberleigh C. KORNEGAY, Plaintiff-Appellant,v.UNIVERSITY OF MARYLAND, Defendant-Appellee.
No. 93-1219.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 13, 1993.Decided:  October 25, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  Herbert F. Murray, Senior District Judge.  (CA-91-3687)
Kimberleigh C. Kornegay, Appellant Pro Se.
William Franklin Howard, Assistant Attorney General, Baltimore, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before HALL, NIEMEYER, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Kimberleigh C. Kornegay appeals from the district court's orders granting Defendant's motion for summary judgment and denying her motion for reconsideration in this employment action brought pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C.A. § 2000e (West 1981 & Supp. 1993).  Our review of the record and the district court's opinions discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Kornegay v. University of Maryland, No. CA-91-3687 (D. Md. Jan. 11, 1993;  Feb. 9, 1993).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED